In a visitation proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Dutchess County (Posner, J.), entered October 26, 2009, which, without a hearing, dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
Generally, “[visitation should be decided after a full evidentiary hearing to determine the best interests of the child[ren]” (Matter of Rivera v Administration for Children’s Servs., 13 AD3d 636, 637 [2004]). A hearing is not necessary, however, where the court possesses adequate relevant information to make an informed determination of the children’s best interests (see Matter of Horn v Zullo, 6 AD3d 536 [2004]; see also Matter of Pettiford-Brown v Brown, 42 AD3d 541 [2007]).
*1203The undisputed information before the Family Court was adequate to enable the Family Court to determine that it would not be in the best interests of the subject children to grant the mother’s petition for visitation and, therefore, the petition was properly dismissed without a hearing. Skelos, J.P., Angiolillo, Dickerson and Leventhal, JJ., concur.